DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/04/2022.  As directed by the amendment: claims 44-46, 87 and 88 have been amended, claims 51, 56, 59, 66, 70 and 73 have been cancelled and new claims 89-92 have been added. Thus, claims 44-46, 50, 52-55, 63, 76, 80, 82 and 87-92 are presently pending in this application, and currently examined in the Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and the proximal engagement member extending proximally from a proximal-most ring-shaped structure (claim 44), the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, the proximal engagement member extending proximally from a proximal-most ring-shaped structure, and the distal engagement member extending proximally from a distal-most ring-shaped structure (claim 46), the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure with an open side, wherein the open side is positioned on a lateral side of the prostatic urethra (claim 55), the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and at least one ring-shaped structure having a tear drop radial shape (claim 63), the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and at least one ring-shaped structure comprising a longitudinal projection that extends distally and/or proximally (claim 76), the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and the implant further comprising an anchor extension that extends distally from a distal-most ring-shaped structure (claim 82), and the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, the distal engagement member extending proximally from a distal-most ring-shaped structure and the proximal engagement member extending proximally from a proximal-most ring-shaped structure (claims 90 and 92) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-46, 50, 52-55, 63, 76, 80, 82, 90 and 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 44, which sets forth the parameter of the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and a proximal engagement member which extends proximally from a proximal-most ring-shaped structure, however this parameter was never set forth in the originally filed disclosure; specifically, the originally filed disclosure never mentions or suggests an implant having at least one of the ring-shaped structures comprising a U-shaped structure and a proximal engagement member which extends proximally from a proximal-most ring-shaped structure.  
Regarding claim 46, which sets forth the parameter of the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, a proximal engagement member which extends proximally from a proximal-most ring-shaped structure, and a distal engagement member which extends proximally from a distal-most ring-shaped structure, however this parameter was never set forth in the originally filed disclosure; specifically, the originally filed disclosure never mentions or suggests an implant having all the above mentioned limitations.  
Regarding claim 55, which sets forth the parameter the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure with an open end/side, and the implant being deployed such that the open side is positioned on a lateral side of the prostatic urethra, however this parameter was never set forth in the originally filed disclosure. 
Regarding claim 63, which sets forth the parameter of the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and at least one ring-shaped structure having a tear drop radial shape, however this parameter was never set forth in the originally filed disclosure; specifically, the originally filed disclosure never mentions or suggests an implant having all the above mentioned limitations.  
Regarding claim 76, which sets forth the parameter of the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and at least one ring-shaped structure comprises a longitudinal projection that extends distally and/or proximally, however this parameter was never set forth in the originally filed disclosure; specifically, the originally filed disclosure never mentions or suggests an implant having all the above mentioned limitations.  
Regarding claim 82, which sets forth the parameter of the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, and an anchor extension that extends distally from a distal-most ring-shaped structure, however this parameter was never set forth in the originally filed disclosure; specifically, the originally filed disclosure never mentions or suggests an implant having all the above mentioned limitations.  
Regarding claims 90 and 92, which sets forth the parameter of the implant, in the at-rest configuration, having at least one of the ring-shaped structures comprising a U-shaped structure, a distal engagement member extending proximally from a distal-most ring-shaped structure, and a proximal engagement member extending proximally from a proximal-most ring-shaped structure, however this parameter was never set forth in the originally filed disclosure; specifically, the originally filed disclosure never mentions or suggests an implant having all the above mentioned limitations.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-46, 50, 52-55, 63, 76, 80, 82 and 87-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 44, 87 and 88, which set forth the parameter of “at least one of the ring-shaped structures comprise a U-shaped structure having an open end with flared ends”, one lines 12-13 of claim 44 and lines 14-15 of claims 87 and 88, however this parameter is found to be confusing. It is not clear what exactly, structurally, is meant by the U-shaped structure having “an open end with flared ends”. Does this mean each U-shaped structure has an open end with flared ends on each end, or does it mean the implant has a whole has an open end/side with flared ends on each end of the whole implant, or does it mean something completely different. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.   
Regarding claim 63, which depends from claim 44 (which sets forth that the implant, in the at-rest configuration, has at least one of the ring-shaped structures comprising a U-shaped structure), sets forth the parameter of “at least one ring-shaped structure has a tear drop radial shape”, however this parameter is found to be confusing. It is not clear if the implant only has ring-shaped structures that are tear drop radial shaped, or if the implant has ring-shaped structures that include U-shaped structure and further also include tear drop radial shape, and/or how exactly the structure/shapes form the structure of the final implant device. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.   

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US PG Pub. 2015/0257908), hereinafter Chao.
Regarding claims 87 and 88, Chao discloses a method of implanting an implant in a prostatic urethra lumen, comprising advancing a delivery device into a urinary tract of a patient and deploying the implant from the delivery device such that the implant laterally expands and longitudinally contracts from a deployment configuration towards an at-rest configuration such that at least partially resides in the prostatic urethra, illustrated in Figure 16 ([0009], Lines 1-3; [0011], Lines 1-4; [0025], Lines 3-5; [0053]; [0083] & [0084]), wherein the implant comprises an elastic wire body biased towards the at-rest configuration, the at-rest configuration configured to maintain the prostatic urethra in an at least partially open state, wherein the elastic wire body in the at-rest configuration has a plurality of ring-shaped structures (150A & 150B) that are non-coplanar and located about a longitudinal axis of the implant, wherein at least one of the ring-shaped structures (150A-150B) in the at-rest configuration comprises a U-shaped structure having an open side with flared ends (156), illustrated in Figure 11 (to clarify, ring-shaped structures 150A & 150B are considered U-shaped since there is an opening, i.e. the structures are not full/complete circles, and ends 156 are flared/extend outwardly compared to the rest of the elastic wire body), and wherein each of the plurality of ring-shaped structures (150A & 150B) are coupled with one another by an interconnect portion (152) of the elastic wire body, the interconnect portion extending longitudinally such that the plurality of ring-shaped structures (150A & 150B) are spaced apart, illustrated in Figure 11; and though it is not specifically disclosed that the implant is deployed such that the open side is positioned on a posterior side, or an anterior side, of the prostatic urethra, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate implantation method, including deploying the implant such that the open side is positioned on a posterior side, or an anterior side of the prostatic urethra, based on patient need/anatomy and/or surgical outcome; and Chao discloses that the system can include an apparatus for adjustment of the implant after it is deployed, thereby allowing for adjustment of the open side of the implant to an appropriately chosen location/side ([0086], Lines 1-2).  
Claims 44, 45, 52-55, 63, 80, 82, 89 and 91are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Jervis (US Patent No. 6,451,025).
Regarding claims 44, 45, 52 and 82, Chao discloses a method of implanting an implant in a prostatic urethra lumen, comprising advancing a delivery device into a urinary tract of a patient and deploying the implant from the delivery device such that the implant laterally expands and longitudinally contracts from a deployment configuration towards an at-rest configuration and at least partially resides in the prostatic urethra, illustrated in Figure 16 ([0009], Lines 1-3; [0011], Lines 1-4; [0025], Lines 3-5; [0053]; [0083] & [0084]), wherein the implant comprises an elastic wire body biased towards the at-rest configuration, the at-rest configuration configured to maintain the prostatic urethra in an at least partially open state, wherein the elastic wire body in the at-rest configuration has a plurality of ring-shaped structures (150A-150B) that are non-coplanar and located about a longitudinal axis of the implant, wherein in the at-rest configuration, the elastic wire body extends less than 360 degrees around the longitudinal axis such that at least one of the ring-shaped structures (150A-150B) comprise a U-shaped structure having an open end/side with flared ends (156), illustrated in Figure 11 (to clarify, ring-shaped structures 150A & 150B are considered U-shaped since there is an opening, i.e. the structures are not full/complete circles, and ends 156 are flared/extend outwardly compared to the rest of the elastic wire body), and wherein each of the plurality of ring-shaped structures (150A-150B) are coupled with one another by an interconnect portion (152) of the elastic wire body, the interconnect portion extending longitudinally such that each of the plurality of ring-shaped structures (150A-150B) are spaced apart from one another, illustrated in Figure 11; but does not teach releasing the implant from the delivery device by disengaging a distal engagement member/anchor extension and a proximal engagement member of the implant, wherein the proximal engagement member extends proximally from a proximal-most ring-shaped structure, and the distal engagement member/anchor extension extends distally from a distal-most ring-shaped structure.
However, Jervis teaches an implant (20) comprising a distal engagement member/anchor extension (21) and a proximal engagement member (21), wherein the proximal engagement member (21P) extends proximally from a proximal-most ring-shaped structure (PMR), and the distal engagement member/anchor extension (21D) extends distally from a distal-most ring-shaped structure (DMR), the distal and proximal engagement members aid in retaining, and deploying, the implant on/from the delivery device, and disengaging the distal and proximal engagement members from the delivery device once the implant is properly placed/deployed, illustrated in Figures 3, 6 and modified figure 3, below (Column 5, Lines 52-65 & Column 6, Lines 21-65).

    PNG
    media_image1.png
    252
    679
    media_image1.png
    Greyscale

In view of the teachings of Jervis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the implant of Chao to comprise distal and proximal engagement members, wherein the proximal engagement member extends proximally from the proximal-most ring-shaped structure, such that the method of releasing the implant from the delivery device includes disengaging the distal and proximal engagement members, since the distal and proximal engagement members aid in retaining, and deploying, the implant on/from the delivery device.
Regarding claims 53-55, Chao in view of Jervis disclose the method of claim 52, and though it is not specifically disclosed that the implant is deployed from the delivery device such that the open side is positioned on a posterior side, or an anterior side, or a lateral side, of the prostatic urethra, these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate implantation method, including deploying the implant such that the open side is positioned on a posterior side, or an anterior side, or a lateral side, of the prostatic urethra, based on patient need/anatomy and/or surgical outcome; and Chao discloses that the system can include an apparatus for adjustment of the implant after it is deployed, thereby allowing for adjustment of the open side of the implant to an appropriately chosen location/side (Chao: [0086], Lines 1-2).  
Regarding claim 63, Chao in view of Jervis disclose the method of claim 44, and though it is not specifically disclosed that, in the at-rest configuration, at least one ring-shaped structure has a tear drop radial shape, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step; and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for at least one of the ring-shaped structures, including a tear drop radial shape, since doing so amounts to a mere change in shape/form, which is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).
Regarding claim 80, Chao in view of Jervis disclose the method of claim 44, wherein Chao further teaches the implant is deployed from the delivery device such that a spring of the implant transitions towards a laterally projecting state (Chao: [0063], Lines 5-8 – to clarify, the “spring” of the implant is considered the Nitinol material from which the implant is made, and once the implant is deployed it “springs”/self-expands towards a laterally projecting state, i.e. the ring-shaped structures 150A & 150B laterally expand to the at-rest configuration).
Regarding claim 82, Chao in view of Jervis disclose the method of claim 44, wherein Chao further teaches the implant further comprises an anchor extension (62), examples illustrated in Figures 5A and 5B; and thought it is not specifically disclosed that the anchor extension extends distally from a distal-most ring-shaped structure, it is stated that they can extend in alternate directions than the illustrated radial direction, and aid the implant from migrating (Chao: [0067]). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention, to determine an appropriate direction for the anchor extension to extend in, including distally from a distal-most ring-shaped structure, in order to appropriately aid the implant from migrating.
Regarding claims 89 and 91, Chao discloses the method of claims 87 and 88, but does not specifically disclose releasing the implant from the delivery device by disengaging a distal engagement member and a proximal engagement member of the implant.
	However, Jervis teaches an implant (20) comprising distal and proximal engagement members (21) which aid in retaining, and deploying, the implant on/from the delivery device, and disengaging the distal and proximal engagement members from the delivery device once the implant is properly placed/deployed, illustrated in Figures 3 and 6 (Column 5, Lines 52-65 & Column 6, Lines 21-65).
In view of the teachings of Jervis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the implant of Chao to comprise distal and proximal engagement members such that the method of releasing the implant from the delivery device includes disengaging the distal and proximal engagement members, since the distal and proximal engagement members aid in retaining, and deploying, the implant on/from the delivery device.



Claims 46, 90 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Jervis as applied to claims 45, 89 and 91 above, and further in view of Bates et al. (US PG Pub. 2007/0050010), hereinafter Bates.
Regarding claim 46, Chao in view of Jervis disclose the method of claim 45, but don’t teach, in the at-rest configuration, the distal engagement member extending proximally from a distal-most ring-shaped structure.
	However, Bates teaches an implant (10) comprising a plurality of ring-shaped structures and having a distal engagement member (58) extending proximally from a distal-most ring-shaped structure (54), illustrated in Figure 17, in order to shield the end of the distal engagement member ([0140]).
	In view of the teachings of Bates, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the distal engagement member, of the implant of Chao in view of Jervis, to extend proximally from the distal-most ring-shaped structure in order to shield the end of the distal engagement member. 
Regarding claims 90 and 92, Chao in view of Jervis disclose the method of claims 89 and 91, wherein Jervis further teaches, in the at-rest configuration, the proximal engagement member (21P) extends proximally from a proximal-most ring-shaped structure (PMR), illustrated in Figure 3 and modified figure 3, above, but does not specifically teach the distal engagement member extending proximally from a distal-most ring-shaped structure.
	However, Bates teaches an implant (10) comprising a plurality of ring-shaped structures and having a distal engagement member (58) extending proximally from a distal-most ring-shaped structure (54), illustrated in Figure 17, in order to shield the end of the distal engagement member ([0140]).
	In view of the teachings of Bates, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the distal engagement member, of the implant of Chao in view of Jervis, to extend proximally from the distal-most ring-shaped structure in order to shield the end of the distal engagement member. 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Jervis as applied to claim 45 above, and further in view of Chang (US PG Pub. 2007/0073379).
Regarding claim 50, Chao in view of Jervis disclose the method of claim 45, but don’t teach the distal and proximal engagement members tapering to a smaller diameter than the diameter of the elastic wire body.  However, it is well known in the art, and iterated by Chang that flexibility of a wire can be changed/increased by tapering the diameter of a wire (Chang: [0015], Lines 1-5).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate diameters for the implant of Chao in view of Jervis, including having the diameter of the distal and proximal engagement members tapering to a smaller diameter than that of the elastic wire body, in order to changed/increase the flexibility of the distal and proximal engagement members, thereby aiding in deployment/disengagement of the implant from the delivery device. 
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Jervis as applied to claim 44 above, and further in view of Wood et al. (US PG Pub. 2011/0071613), hereinafter Wood.
Regarding claim 76, Chao in view of Jervis disclose the method of claim 44, but don’t teach at least one ring-shaped structure, in the at-rest configuration, comprising a longitudinal projection extending distally and/or proximally.
However, Wood teaches an implant (30) comprising a wire body having at least one ring-shaped structure (46), in an at-rest configuration, which comprises a distally/proximally extending longitudinal projection (42), illustrated in Figures 3-5; the longitudinal projection (42) acts as a retrieval/repositioning member ([0032], Lines 1-3).
In view of the teachings of Wood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for at least one ring-shaped structure, of the implant of Chao in view of Jervis, to comprise a distally/proximally extending longitudinal projection, in order to aid in retrieval and/or repositioning of the implant once deployed.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. Applicant argues the rejection of independent claims 44, 87 and 88, currently rejected in view of Chao (claims 87 and 88) and Chao in view of Jervis (claim 44), stating that Chao does not teach the parameter of at least one of the ring-shaped structures, in the at-rest configuration, comprising a U-shaped structure having an open side with flared ends.  Examiner respectfully disagrees with Applicant’s assertion.  As detailed above in the rejection section, Chao does in fact teach the ring-shaped structures (150A & 150B), in the at-rest configuration, comprising a U-shaped structure having an open side with flared ends (156), illustrated in Figure 11; as explained above in the rejection, the ring-shaped structures 150A & 150B are considered U-shaped since there is an opening, i.e. the structures are not full/complete circles, and ends 156 are flared/extend outwardly compared to the rest of the elastic wire body.  Furthermore, applicant also argues that the parameter of the proximal engagement member extending proximally from the proximal-most ring-shaped structure, set forth in claim 44 is not taught. Again, Examiner respectfully disagrees with Applicant’s assertion.  As previously mentioned, claim 44 is currently rejected as being unpatentable over Chao in view of Jervis, and Jervis teaches the proximal engagement member (21P) extends proximally from a proximal-most ring-shaped structure (PMR), illustrated in Figure 3 and modified figure 3, above. Thus, the rejection of independent claims 44, 87 and 88 are deemed to be proper since all the parameters set forth in the claims are taught; thus, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774